213 P.3d 579 (2009)
346 Or. 365
CARUTHERS
v.
KROGER.
(S057321).
Supreme Court of Oregon.
July 9, 2009.
Ballot title certified.
Upon consideration by the court. Petitioner's request for oral argument is denied. Petitioner's argument that the Attorney General's certified ballot title for Initiative Petition No. 41 (2010) does not comply substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the Secretary of State the Attorney General's certified ballot title for the proposed ballot measure. Respondent's motion to strike is denied.